Order, Supreme Court, Bronx County (Barry Salman, J.), entered December 30, 1988, which denied petitioner’s motion to reargue and renew the court’s decision and order dated June 28, 1988, which had vacated respondent’s default and dismissed the petition, unanimously affirmed, without costs.
It is clear to us that the contentions raised by petitioner on this appeal are barred by a prior order entered in a separate tax foreclosure proceeding, in which substantially similar relief was denied petitioner, and which petitioner never appealed. The entry of the earlier order is dispositive, and it is therefore unnecessary to reach the remaining contentions raised on this appeal. Concur—Ross, J. P., Rosenberger, Asch and Smith, JJ.